IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 24, 2008

                                     No. 08-30420                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MAPP CONSTRUCTION, LLC

                                                   Plaintiff-Appellant
v.

M&R DRYWALL, INC.

                                                   Defendant-Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                USDC No. 07-907


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appellant MAPP Construction, LLC (“MAPP”) appeals the district court’s
dismissal of this case for lack of jurisdiction. For the following reasons, we
AFFIRM.
                                              I.
       On August 21, 2003, MAPP contracted with Southgate Residential Towers,
LLC (“Southgate”) to construct a large-scale apartment and condominium


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-30420

complex in Baton Rouge called Southgate Towers.          The contract between
Southgate and MAPP states that any dispute between the parties arising out of
the construction of the towers will be subject to arbitration.
      MAPP subcontracted with Appellee M&R Drywall, Inc. (“M&R”) to
perform stucco and sheet-rock work on the Southgate Towers project. The
subcontract contained a clause that MAPP contends binds M&R to arbitrate any
disputes arising out of the subcontract.     Appellee M&R filed suit against
Appellant MAPP in Louisiana state court, alleging breach of contract. That case
was consolidated with a lawsuit by Southgate against MAPP. MAPP filed a
“Motion to Stay, and Order Directing the Parties to Arbitrate” in the
consolidated state court litigation and invoked the Louisiana Arbitration Act.
The trial court denied MAPP's motion and concluded that the contractual
provisions regarding arbitration did not bind M&R to submit disputes with
MAPP to arbitration.
       Appellant MAPP sought review of the trial court’s decision by the
Louisiana First Circuit Court of Appeal. That court denied the writ, finding no
error in the trial court’s conclusion that the contractual provisions regarding
arbitration are ambiguous. The Louisiana Supreme Court denied MAPP’s
application for a supervisory writ. After the denial of its appeals, MAPP brought
suit in federal district court, again asserting that M&R was bound to arbitrate.
MAPP contended that M&R was bound under the provisions of the contract as
interpreted under the Federal Arbitration Act (“FAA”). The district court
dismissed the case for lack of jurisdiction, invoking the Rooker-Feldman
doctrine, which prevents the federal district court from reviewing the final
judgment of a state court. This appeal followed.
                                       II.
      The district court rightfully dismissed the case for lack of jurisdiction.
Rooker-Feldman precludes a federal district court from proceeding in “cases

                                        2
                                  No. 08-30420

brought by state-court losers complaining of injuries caused by state-court
judgments rendered before district court proceedings commenced and inviting
district court review and rejection of those judgments.” Exxon Mobil Corp. v.
Saudi Basic Industries Corp., 544 U.S. 280, 283 (2005); see also Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983). The doctrine “provides that ‘a United States
District Court has no authority to review final judgments of a state court in
judicial proceedings.’” Brown & Root, Inc. v. Breckenridge, 211 F.3d 194, 198 (4th
Cir. 2000) (quoting Feldman, 460 U.S. at 482). Rooker-Feldman bars direct
review in the lower federal courts of a decision reached by the highest state
court, because such authority is vested only in the Supreme Court. Id. at 199.
Rooker-Feldman is a bar not only to claims actually litigated in state court, but
also to claims that are “inextricably intertwined” with those that were litigated.
Feldman, 460 U.S. at 486–87. Thus, review is precluded by Rooker-Feldman
whenever “success on the federal claim depends upon a determination that the
state court wrongly decided the issues before it.” Brown & Root, 211 F.3d at 202
(internal citation omitted).
      The Louisiana state court issued a final ruling on the issue of whether
M&R is bound to arbitrate by the subcontract.            Appellant argues that
Rooker-Feldman does not bar the instant action because consideration of its
federal petition would not require the federal district court to engage in direct
review of the state court order. Appellant claims to assert an independent
federal claim based on the FAA because the state court decision was based on its
construction of the subcontract in conjunction with the Louisiana Arbitration Act
and did not address the effect of the FAA on the contract. We disagree.
      MAPP’s claims under the FAA are undoubtedly inextricably intertwined
with his state court claims attempting to compel arbitration. See Brown & Root,
211 F.3d at 201 (“[W]hen a party sues in federal district court to readjudicate the

                                        3
                                  No. 08-30420
same issues decided in the state court proceedings, that action is in essence an
attempt to obtain direct review of the state court decision in the lower federal
courts in contravention of Rooker-Feldman.” (citing ASARCO Inc. v. Kadish, 490
U.S. 605, 622–23 (1989))). Because Appellant asked the district court to address
the exact issue that was decided by the Louisiana state court—whether the
subcontract binds M&R to arbitrate—Rooker-Feldman prohibited the district
court from exercising jurisdiction. MAPP’s newly asserted argument under the
FAA does not salvage his claim. Though Appellant contends that he has a right
for his claims under the FAA to be heard, he had a chance to assert any
argument under the FAA in state court. The fact that he did not assert such
claims does not prevent Rooker-Feldman from barring the instant litigation. “All
that matters is that [MAPP] undeniably enjoyed a reasonable opportunity to
raise its FAA claim in state court.”        Brown & Root, 211 F.3d at 202.
“Rooker-Feldman requires no more.” Id. MAPP had ample opportunity to bring
a claim under the FAA in state court, but failed to do so.
      Appellant’s contention that the federal district court has exclusive
jurisdiction to hear his FAA claim is also misplaced. It is well-established that
state courts “‘have it within both their power and their proper role to render
binding judgments on issues of federal law, subject only to review by [the United
States Supreme] Court.’” Brown & Root, 211 F.3d at 202 (alteration in original)
(quoting ASARCO, 490 U.S. at 622). The Louisiana state court could have
properly adjudicated the FAA issue—had it been brought—and Appellant points
to no contrary law establishing exclusive federal jurisdiction over the FAA claim.
      At bottom, Appellant petitioned the district court to do exactly what
Rooker-Feldman aims to prevent, entertain appellate review of a state judgment
in a United States district court. Accordingly, we find that the district court
properly determined that it lacked jurisdiction over Appellant’s claim.
AFFIRMED.

                                        4